DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6-12, and 21, drawn to a method for determining a cardiac arrhythmia target for ablation.
Group II, claims 13-20, drawn to at least one non-transitory computer readable medium storing instructions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions in Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of receiving a plurality of mappings of a patient, the plurality of mappings selected from an electrical mapping, an anatomic mapping, and a functional mapping; identifying an abnormality in one or more of the plurality of mappings; combining the plurality of mappings; and selecting a cardiac arrhythmia target for ablation based on a region in the combined plurality of mappings in which portions of the identified abnormality from at least two different mappings of the plurality of mappings are coextensive, these technical features are not special technical features as they do not make a contribution over the prior art in view of Blake et al. (US 2016/0022375 A1, hereinafter "Blake"). 
Blake discloses: 
receiving ("receive cardiac imaging data" Blake: Abstract) a plurality of mappings of a patient ("method 100 may import cardiac imaging data at import step 101" Blake: [0033]; "cardiac imaging and/or mapping steps" Blake: [0029]), the plurality of mappings selected from an electrical mapping ("an electrical potential map of the heart may be created" Blake: [0081]), an anatomic mapping ("may be imaged using standard imaging techniques such as magnetic resonance imaging (MRI), computed tomography (CT)" Blake: [0033]), and a functional mapping ("may be imaged using standard imaging techniques such as ... echocardiogram, positron emission tomography" Blake: [0033]);
identifying an abnormality ("methods for determining or identifying cardiac targets" Blake: [0027]; "identify types of cardiac tissue within the patient's cardiac geometry. Identified types of cardiac tissue may include, for example, healthy tissue, electrically non-viable dense scar tissue, and partially electrically viable border zone tissue" Blake: [0035]) in one or more of the plurality of mappings ("physician may collect data related to a clinical VT, for example, by ECG or other detection method" Blake: [0072]; "Prior to an MRI, a patient may be injected with a gadolinium containing contrast agent. The additional contrast created by the gadolinium agent circulating in the cardiac tissue permits the differential identification of healthy and scar cardiac tissue" Blake: [0033]);
combining the plurality of mappings ("FIG. 9 a illustrates a fused map 900 with treatment target sites 901 shown as outlines" Blake: [0091]; "FIG. 9 d illustrates a fused map 900 with treatment target sites 901 tagged with text markers, and an overlay of identified tissue zones" Blake: [0091]; "visualizations may be produced using such wearable systems, including 3D fly-throughs, model of the clinical ECG allowing projections of a beating heart image appearing to be in or hovering over the patient's chest, display of any of the metrics or visualizations mentioned herein on such a visualization, visualization of the position of the catheter within the 3D model of the heart and/or the patient's other vasculature"); and
selecting the cardiac arrhythmia target (“identifying cardiac targets" Blake: [0027]) for ablation based on a region in the combined plurality of mappings ("additional registration methods may include automatic integration with existing registration markers in a cardiac mapping and navigation system 300, automatic fitting to scar maps created during the ablation procedure, automatic fitting to other measurements made during the ablation procedure, integration with live imaging (echo, MRI, CT, fluoroscopy), and/or integration with other fiduciary markers" Blake: [0085]) in which portions of the identified abnormality from at least two different mappings of the plurality of mappings are coextensive ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793